900 F.2d 249Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Bob E. BAILES, Plaintiff-Appellant,v.J.T. HADDEN, Warden;  Jerry Gaughan, Case ManagerSupervisor;  Jerry King, Wake Forest Case Manager,Defendants-Appellees.
No. 90-6258.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 5, 1990.Decided:  March 21, 1990.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Franklin T. Dupree, Jr., Senior District Judge.  (C/A No. 89-791-CRT)
Bob E. Bailes, appellant pro se.
E.D.N.C.
AFFIRMED.
Before ERVIN, Chief Judge, and PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:


1
Bob E. Bailes appeals from the district court's order dismissing Bailes's 28 U.S.C. Sec. 2241 petition on the basis that the claims should be brought under 28 U.S.C. Sec. 2255 in the sentencing court.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*   Bailes v. Hadden, C/A No. 89-791-CRT (E.D.N.C. Dec. 11, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 In a motion for reconsideration of the judgment, Bailes sought to add to his petition allegations challenging the Parole Commission's actions and the computation of jail credit.  These claims are properly brought under Sec. 2241 in the district of confinement, but are not properly added to a petition which raises Sec. 2255 claims